DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on April 12, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10418425, 10651246 and 11018205 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, it recites, among other features, “wherein the touch sensor comprises a touch insulation layer overlapping the display area and the non-display area, and
wherein the touch insulation layer is disposed between the first pad and the second pad”.
Oh discloses a base layer (lower substrate 111) including a display area and a non-display area; a display element layer (light emitting element 120) disposed on the base layer to overlap the display area; an encapsulation layer (encapsulation layer 140) disposed on the display element layer; a touch sensor (touch sensing lines 154/touch driving lines 152) disposed on the encapsulation layer; a first pad (pad electrode 172) disposed on the base layer to overlap the non-display area; and a second pad (pad connection electrode 174) disposed on the first pad, wherein one of the first pad and the second pad is electrically connected to one of the display element layer and the touch sensor (Fig. 2 and col. 3, lines 8-29, 30-44; col. 4, lines 16-52; col. 5, lines 3-9, col. 6, line 41-col. 7, line 12).  Oh does not disclose or suggest wherein the touch sensor comprises a touch insulation layer overlapping the display area and the non-display area, and wherein the touch insulation layer is disposed between the first pad and the second pad.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        July 25, 2022